0:18-cv-01102-PJG   Date Filed 04/19/19   Entry Number 73-1   Page 1 of 3




                      EXHIBIT A
      0:18-cv-01102-RMG-PJG
         0:18-cv-01102-PJG Date
                             Date
                                Filed
                                    Filed
                                       04/19/19
                                          04/15/19Entry
                                                    Entry
                                                        Number
                                                          Number
                                                               73-1
                                                                  70-5 Page
                                                                         Page
                                                                            2 of1 3of 2




                            THE UNIVERSITY OF CHICAGO
                         THE PRITZ KER SCHOOL OF MEDICINE

                                                                            Daniel Catenacci, M.D.
September 21, 2018                                                          Assistant Professor of Medicine,
                                                                            Associate Director GI Oncology
                                                                            Section of Hematology/Oncology
                                                                            Department of Medicine
Attention:                                                                  Member, University of Chicago Cancer Center
Gabrielle Anna Sulpizio                                                     University of Chicago Medical Center
                                                                            5841 S. Maryland Avenue, MC2115,
219 North Ridge Street
 Georgetown, SC 29440                                                       Chicago, IL 60637-1470
o: 843.546.2408                                                             Phone: 773-702-7596 Fax: 773-834-9268
f: 843.546.9604                                                             dcatenac@medicine.bsd.uchicago.edu
cknapp@edbelllaw.com                                                        www.uchicago.edu
www.BellLegalGroup.com




                  Re: George Bynam

                  Dear Ms Sulpizio:

        Please find my report regarding my opinions on this case below.

        1. I am a physician, duly licensed to practice medicine in the State of Illinois. I am Board Certified in
           Medical Oncology and practice in the fields of Medical Oncology with a subspecialty in
           Gastrointestinal Oncology, including patients with esophageal squamous cancer. I have been involved
           in these patients’ care including various therapies such as in the perioperative and metastatic settings.

        2. I have reviewed information and records regarding this case, including the records of Dr.
           Chockalingham, SCDC, and SCOA.

        3. Mr. George Bynam was a man incarcerated at SCDC (South Carolina Department of Corrections). He
           began complaining of dysphagia (food getting stuck, problems swallowing) in July 2014. Eventually
           after long delay, he had an upper endoscopy (EGD -esophagogastroduodenoscopy) to evaluate his
           symptoms on 12/12/14 ~5 months after initial presentation of symptoms. Per report, he had evidence
           of esophagitis (inflammation of the esophagus), Schatzki’s ring, and hiatal hernia. Biopsy results from
           this procedure revealed Barrett’s Esophagus (a premalignant condition) but no cancer, and no
           dysphagia (“pre-cancer”). The patient continued to complain of dysphagia and odynophagia (pain with
           swallowing) despite prescription of antacids and soft diet. Given these persistent complaints, a repeat
           EGD was performed on 8/11/15, about 8 months later. Again this demonstrated, per report,
  0:18-cv-01102-RMG-PJG
     0:18-cv-01102-PJG Date
                         Date
                            Filed
                                Filed
                                   04/19/19
                                      04/15/19Entry
                                                Entry
                                                    Number
                                                      Number
                                                           73-1
                                                              70-5 Page
                                                                     Page
                                                                        3 of2 3of 2




        esophagitis with hiatal hernia and Barrett’s esophagus, but on biopsy negative for dysplasia or cancer.
        He had continued progressive dysphagia after this and again had a repeat third EGD on 5/13/16, now
        17 months from the first EGD and 9 months from the last. Unfortunately on this scope a mass was
        found 28cm-35cm in the mid-esophagus and biopsy demonstrated focally dysplastic squamous
        epithelium. Eventually he was seen at MUSC and repeat EGD with endoscopic ultrasound (EUS) on
        6/30/16 demonstrated a T2N1 lesion, and a PET scan was performed on 8/3/18 which revealed
        metastatic lymph nodes (supraclavicular and mediastinal) outside surgical field, and therefore deemed
        stage IV and unresectable.

    4. The patient was treated with chemoradiotherapy with carboplatin/paclitaxel and RT from 9/15/16-
       10/19/16. A PET scan 12/13/16 demonstrated minimally active mediastinal nodes and stable disease.
       However, a restaging CT scan done 6/23/17 demonstrated new left lower lobe lung lesion and another
       in the lingual of the lung that was suspicious for metastatic disease. A PET scan 7/7/17 also
       demonstrated active lung nodules. The patient decided to not do palliative chemotherapy and was
       referred to hospice.

    5. The five year survival of Stage IV esophageal cancer is approximately 5% or less, with or without
       optimal palliative therapy.

    6. It is my opinion, with a reasonable degree of medical certainty, that the cancer of the esophagus was
       present prior to being ultimately identified on the third EGD on 5/13/16, since at that time it was
       already stage IV to metastatic distant lymph nodes. It is likely that it was present at the time of the
       second endoscopy on 8/11/15, and probably more likely than not present on the initial EGD on
       12/12/14.

    7. It is my opinion, that should an esophageal cancer been identified on the first endoscopy, 17 months
       prior to the ultimate date of identification, the stage of the cancer would have been more favorable and
       likely localized without even regional lymph node metastases. The 5 year survival with optimal
       chemoradiotherapy +/- surgery is approximately 43% in this scenario.

    8. It is my opinion, that should an esophageal cancer been identified on the second endoscopy, 9 months
       prior to the ultimate date of identification, the stage of the cancer would have been more favorable and
       likely locally advanced with regional lymph node metastases. The 5 year survival with optimal
       chemoradiotherapy +/- surgery is approximately 23% in this scenario.

    9. In summary, should this esophageal cancer have been identified earlier at the time points above, the
       patient would have had improved survivability of his cancer. By the time it was ultimately discovered,
       it was already stage IV and all therapy was palliative.




Best Regards,




Daniel Catenacci, MD
Assistant Professor of Medicine
Associate Director of Gastrointestinal Oncology
University of Chicago Medicine & Biological Sciences
773 702 7596
